 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TRACIE CHENG,

 

Plaintiff,
-against-

ORDER

MICHELLE OLZEM; LEPASTELL LLC,

19 Civ. 6128 (GBD)
Defendants.

GEORGE B. DANIELS, District Judge:
The October 8, 2020 status conference is adjourned to December 17, 2020 at 9:45 a.m.
The parties and ordered to submit a letter, at least 30 days prior to the next conference date,

apprising this Court as to the status of this matter and suggesting any potential trial dates.

Dated: October 5, 2020
New York, New York
SO ORDERED.

irae 6 Dina

GHORGH B. DANIELS
UNITED STATES DISTRICT JUDGE

 

 
